[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING RE MOTION TO RELEASE BOND
Citing P.B. § 38-23, BB Bail Bonds Agency of Connecticut, Inc. moves to be released from the bond it posted in this case. The movant relies upon the provision "for good cause shown" in arguing that an error by the clerk's office in recording the bond is sufficient reason to release it from liability. Although the bond set by the court was $250,000 it was recorded incorrectly on the mittimus and other court documents as $50,000. The movant posted a bond in the amount of $50,000. The defendant failed to appear at his next court appearance on June 16, 1999, and remains at large. The bond was forfeited, subject to the statutory stay.
The movant argues that while it posted a bond in the amount of $50,000, it did so based upon a mistake by the court and therefore should not be obligated. The court does not reach the merits of the movant' s argument at this time. The statutory stay does not expire until December 16, 1999. The motion is denied without prejudice to renew thereafter.
So ordered.
DiPentima, J.